                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

RICARDO MARTIZE ADKINS,                     )
                                            )
                         Petitioner,        )                    CRIMINAL ACTION
                                            )
v.                                          )                    No. 18-3153-KHV
                                            )
WARDEN DAN SCHNURR,                         )
                                            )
                         Respondent.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       On January 23, 2009, in the District Court of Sedgwick County, Kansas, a jury convicted

Ricardo Martize Adkins of raping a legally blind 18-year-old high school student. On March 6,

2009, the trial court sentenced him to 586 months in prison. This matter is before the Court on

petitioner’s pro se Petition Under 28 U.S.C. § 2254 For Writ Of Habeas Corpus By A Person In

State Custody (Doc. #1) filed June 26, 2018. For reasons stated below, the Court denies the

petition and denies a certificate of appealability.

                                        Factual Background

       The Kansas Court of Appeals set out the facts of petitioner’s state court case as follows:

       During the early afternoon of April 24, 2008, L.M.B., the victim, waited in
       northeast Wichita for a municipal bus. Before going through the rest of the facts,
       we offer some description of L.M.B. gleaned from the trial record. She began
       losing her sight about 4 years earlier. At the time of these events, L.M.B. was
       legally, though not completely, blind. She used a cane as an aid to getting around
       and worked with a “mobility trainer” to relearn navigations skills sighted persons
       often take for granted. The trainer had been teaching L.M.B. how to use the city
       bus system. This particular trip was to have been L.M.B.’s first solo excursion
       using the buses.

       That afternoon, a Thursday, L.M.B. intended to go to her high school soccer team’s
       game. . . . L.M.B. apparently maintained good grades in school. There is
       information in the trial transcript indicating that L.M.B. appeared to be extremely
       deliberate in her testimony in the sense she seemed to take an unusually long time
to answer even preliminary and background questions. Trial testimony from
persons who know L.M.B. suggests she was unusually trusting and naive for her
age to the point of being socially and emotionally impaired. We hesitate to venture
any more definitive or clinical a characterization, since no expert witness spoke to
L.M.B.’s circumstance and the testimony in that regard tended more toward the
anecdotal and descriptive.

With that introduction, we continue. While L.M.B. was waiting for a bus, Adkins
approached her and engaged her in conversation. He offered to drive her to the
soccer match. After initially hesitating, L.M.B. accepted that invitation. Instead
of going to the game, however, Adkins drove to a house in the general vicinity. He
and L.M.B. went in. Adkins and another man visited for 10 to 15 minutes in the
living room.

Adkins then led L.M.B. into a cluttered bedroom. He began to kiss L.M.B. At
trial L.M.B. testified that she did not want Adkins to kiss her but was scared to tell
him to stop. She told the jury she did not kiss back. And in [a] statement she gave
to police about 10 days after the encounter with Adkins, L.M.B. said she had begun
to cry. The police detective who took the statement so testified at trial.

Adkins removed L.M.B.’s shorts and underwear, took off his clothes, and made
L.M.B. recline on the bed. He then began having sexual intercourse with her. At
some point, according to her testimony, L.M.B. told Adkins he was hurting her; she
also told him to stop. He did not. In response to a question from the prosecutor
on direct examination, L.M.B. said Adkins continued the sex act for “a couple of
hours or so” after she requested he stop. The chronology of events plainly
demonstrates that estimate to be impossibly long. Eventually, Adkins stopped and
told L.M.B. it was time to go. They got dressed. Adkins then drove L.M.B. to
the soccer match.

Several days later, L.M.B. told her mother what had happened. She explained she
waited because she was scared. What L.M.B. described to her mother was a
nonconsensual sexual encounter, in a word – rape. Because of her impaired vision,
L.M.B. could provide only a general description of her assailant and was unable to
make a definitive identification. The family retrieved the clothing L.M.B. had
worn to the soccer match from a hamper. Law enforcement agents were able to
recover semen from L.M.B’s underwear for DNA testing. The testing took several
months to complete. The DNA profile was then run against a databank containing
genetic profiles of convicted criminals. Adkins came back as a DNA match to the
profile developed for the man who had intercourse with L.M.B.

Wichita police picked up Adkins and interviewed him about the incident. He
initially denied any knowledge of such an encounter. When the officers told
Adkins they had DNA evidence, he allowed that he must have had consensual sex
and had since forgotten about the circumstances. The police obtained a DNA

                                         -2-
       sample from Adkins at the time of the interview. A forensic scientist matched the
       DNA profile from that sample to the genetic profile for the man who had sex with
       L.M.B.

       The case was tried to a jury for 3 days starting January 21, 2009. Various law
       enforcement officers and a DNA expert testified during the trial. L.M.B. testified,
       as did several of her family members. Adkins did not testify in his own defense
       but relied on the statements he had given police during the investigation, thus
       maintaining L.M.B. had consented to the sexual encounter. The jury convicted
       Adkins of rape. Based on Adkins’ past criminal record that included a felony
       conviction and numerous misdemeanor convictions involving violent or assaultive
       behavior, the rape conviction, a severity level 1 person felony, carried a
       presumptive sentencing range of 554 to 618 months. The trial judge imposed the
       mid-range sentence of 586 months’ imprisonment.

State v. Adkins, No. 102,560, 248 P.3d 784 (Table), 2011 WL 1196906, at *1-3 (Kan. Ct. App.

Mar. 25, 2011), rev. denied (Kan. Oct. 3, 2011) (Adkins I).

       Petitioner filed a direct appeal. The Kansas Court of Appeals affirmed. Petitioner then

sought review in the Kansas Supreme Court, asserting the following grounds for relief:

       (1)    The prosecutor engaged in misconduct when he attempted to define for the
       jury what a reasonable amount of time would have been between L.M.B.’s
       withdrawal of consent and the actual end of intercourse;

       (2)    The trial court erred in allowing evidence which suggested that petitioner
       had prior convictions;

       (3)    Insufficient evidence that petitioner committed rape;

       (4)    The combination of errors deprived petitioner of a fair trial; and

       (5)    The trial court violated petitioner’s Sixth and Fourteenth Amendment rights
       and Apprendi v. New Jersey, 530 U.S. 466 (2000), when it used his prior
       convictions to enhance his sentence without submitting them to a jury or proving
       them beyond a reasonable doubt.

Appellant’s Petition For Review, State v. Adkins, No. 102,560 (Apr. 22, 2011). The Kansas

Supreme Court denied review.

       Petitioner sought post-conviction relief in the trial court pursuant to the Kansas habeas


                                               -3-
corpus statute, Kan. Stat. Ann. § 60-1507. The trial court granted an evidentiary hearing on one

claim – whether the state had made a formal plea offer which counsel did not communicate to

petitioner – and summarily denied all other claims. See Order Den. In Part Movant’s K.S.A. 60-

1507 Mot. And Granting An Evidentiary Hr’g, Adkins v. State, No. 11-cv-4515 (D. Ct. Sedgwick

Cnty. June 8, 2012). After an evidentiary hearing, the trial court denied the remaining claim.

       Petitioner appealed. He asserted that he was entitled to an evidentiary hearing on his

claims that trial counsel provided ineffective assistance by failing to (1) obtain and introduce

L.M.B’s medical records, (2) obtain and introduce a mental evaluation of L.M.B, (3) call

petitioner’s cousin, Ulysses Franklin, and petitioner’s mother, Kim Locks, to testify at trial and

(4) utilize phone records to impeach L.M.B. Adkins v. State, 345 P.3d 295 (Table), 2015 WL

1513948, at *3-4, *7 (Kan. Ct. App. Mar. 27, 2015) (Adkins II). Petitioner also asserted that the

trial court violated Kansas Supreme Court Rule 183(j) by failing to make sufficient findings of

fact and conclusions of law regarding his claim that trial counsel had been ineffective in failing to

file a motion asserting his right to a speedy trial. Id. at *9. The Kansas Court of Appeals

affirmed in part, reversed in part and remanded for an evidentiary hearing on whether trial counsel

was ineffective in failing to (1) obtain and introduce L.M.B.’s medical records, (2) request a mental

evaluation of L.M.B. and (3) call Franklin as a witness. Id. at *11. After a hearing on those

issues, the trial court again denied petitioner’s motion for post-conviction relief. Tr. Of The Ct.’s

Ruling On Habeas Corpus Evidentiary Hr’g, Adkins v. State, No. 11-cv-4515, (Dec. 9, 2015).

       Petitioner appealed the trial court’s denial of his motion for post-conviction relief based on

ineffective assistance and cumulative error. Brief of Appellant, Adkins v. State, No. 114,963

(Kan. Ct. App. Oct. 6, 2016). On August 25, 2017, the Kansas Court of Appeals affirmed the

denial of petitioner’s motion for post-conviction relief. Adkins v. State, 401 P.3d 179 (Table),

                                                -4-
2017 WL 3668916 (Kan. Ct. App. Aug. 25, 2017), rev. denied (Kan. Feb. 27, 2018) (Adkins III).

        On September 25, 2017, petitioner sought review in the Kansas Supreme Court on two of

the three ineffective assistance issues: (1) counsel’s failure to obtain L.M.B.’s medical records and

(2) counsel’s failure to call Franklin as a witness. Petition For Review, Adkins v. State, No.

114,963. On February 27, 2018, the Kansas Supreme Court denied review.

        On June 26, 2018, petitioner filed this federal habeas petition. Repeating arguments that

he made in state court, petitioner asserts the following grounds for relief: (1) the evidence was

insufficient; (2) the prosecutor made an improper closing argument regarding a “reasonable time”

between L.M.B.’s withdrawal of consent and petitioner’s cessation of intercourse; (3) the trial

court erred in allowing the jury to hear a reference to a DNA database; (4) the trial court improperly

used his prior convictions at sentencing because a jury did not determine the fact of those

convictions beyond a reasonable doubt; (5) counsel was ineffective in failing to obtain L.M.B.’s

medical records; (6) counsel was ineffective in failing to request a mental evaluation of L.M.B.;

(7) counsel was ineffective in failing to call Franklin as a witness; (8) counsel was ineffective in

failing to impeach L.M.B. with phone records; and (9) the trial court violated Kansas Supreme

Court Rule 183(j) by failing to make sufficient findings of fact and conclusions of law regarding

his claim that trial counsel had been ineffective in failing to file a motion asserting his right to a

speedy trial.1




        1
                Petitioner initially asserted ten claims. On October 19, 2018, the Honorable Sam
A. Crow found that petitioner had not exhausted state remedies for his tenth claim and directed
petitioner to choose between dismissing that claim and proceeding with this action or returning to
state court to present the unexhausted claim. Order To Show Cause (Doc. #3). On October 28,
2018, petitioner advised the Court that he would like to dismiss claim 10 from his petition. Doc.
#4.

                                                 -5-
       On July 16, 2019, the State of Kansas filed an Answer and Return which denies petitioner’s

allegations.

       On August 9, 2019, petitioner filed a reply consisting of two pages of factual allegations

and what appear to be excerpts from state court briefs. Traverse (Doc. #30).

                   Standards For Habeas Petitions Under 28 U.S.C. § 2254

       The Court reviews a state inmate’s challenge to his conviction in state court under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254. AEDPA “erects

a formidable barrier to federal habeas relief for prisoners whose claims have been adjudicated in

state court.” Burt v. Titlow, 571 U.S. 12, 19 (2013). The Court may not issue a writ of habeas

corpus with respect to any claim that the state court adjudicated on the merits unless that

adjudication

       (1) resulted in a decision that was contrary to, or involved an unreasonable application of,
       clearly established Federal law, as determined by the Supreme Court of the United States;

       or

       (2) resulted in a decision that was based on an unreasonable determination of the facts in
       light of the evidence presented in the State court proceeding.

28 U.S.C. 2254(d)(1), (2); see Charlton v. Franklin, 503 F.3d 1112, 1114-15 (10th Cir. 2007).

       Under the “contrary to” clause, the Court may issue a writ of habeas corpus only if the state

court (1) arrived at a conclusion opposite to that reached by the United States Supreme Court on a

question of law or (2) decided the case differently than the United States Supreme Court on

materially indistinguishable facts. Gipson v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004).

Under the “unreasonable application” clause, the Court may grant habeas relief if the state court

correctly identified the governing legal rule but applied it unreasonably to the facts of petitioner’s

case. Williams v. Taylor, 529 U.S. 362, 407-08 (2000). The Court may not issue a writ simply

                                                 -6-
because it concludes in its independent judgment that the state court applied clearly established

federal law erroneously or incorrectly; rather, the application must have been objectively

unreasonable. See id. at 409-11.

       The Court presumes that the state court factual determinations are correct. Martinez v.

Zavaras, 330 F.3d 1259, 1262 (10th Cir. 2003). Petitioner bears the burden of rebutting this

presumption with clear and convincing evidence. Id. This presumption does not extend to legal

determinations or to mixed questions of law and fact. Id. That is, if the state court employed the

wrong legal standard in deciding the merits of the federal issue, the deferential standard of review

does not apply. Id. Ultimately, the Court’s review of the state court proceedings is quite limited,

as Section 2254(d) sets forth a highly deferential standard for evaluating state court rulings. Frost

v. Pryor, 749 F.3d 1212, 1222 (10th Cir. 2014).

                                              Analysis

       As noted, petitioner asserts nine grounds for habeas corpus relief: (1) the evidence was

insufficient; (2) the prosecutor made an improper closing argument regarding a “reasonable time”

between L.M.B.’s withdrawal of consent and petitioner’s cessation of intercourse; (3) the trial

court erred in allowing the jury to hear a reference to a DNA database; (4) the trial court improperly

used his prior convictions at sentencing because a jury did not determine the fact of those

convictions beyond a reasonable doubt; (5) counsel was ineffective in failing to obtain L.M.B.’s

medical records; (6) counsel was ineffective in failing to request a mental evaluation of L.M.B.;

(7) counsel was ineffective in failing to call Franklin as a witness; (8) counsel was ineffective in

failing to impeach L.M.B. with phone records; and (9) the trial court violated Kansas Supreme

Court Rule 183(j) by failing to make sufficient findings of fact and conclusions of law regarding

his claim that trial counsel had been ineffective in failing to file a motion asserting his right to a

                                                 -7-
speedy trial. On October 19, 2018, Judge Crow found that petitioner had exhausted state remedies

as to these claims and that they are properly before the Court in habeas corpus. Order To Show

Cause (Doc. #3) at 3. The Court addresses each claim in turn.

I.     Sufficiency Of The Evidence (Claim 1)

       At the time of petitioner’s conviction, Kansas law provided that if a victim clearly

withdraws consent, rape occurs even if the victim initially consented to sexual intercourse, as long

as the perpetrator fails to stop within a reasonable time. State v. Bunyard, 281 Kan. 392, 414-15,

133 P.3d 14, 30 (2006). Reasonableness of the time between withdrawal of consent and the

interruption of intercourse is a jury question. Id.

       Petitioner argues that the evidence at trial was insufficient to support his conviction for

rape. Specifically, he asserts that the state had to prove that after L.M.B. withdrew her consent,

petitioner continued the intercourse, through force or fear, beyond a reasonable time. Traverse

(Doc. #30) at 27, 30. He asserts that the evidence must provide the jury sufficient information to

determine what was a “reasonable time,” and that L.M.B.’s testimony that he continued for “a

while” after she withdrew consent was insufficient to support a finding that he continued beyond

a reasonable time. Id. at 27-28.

       In rejecting petitioner’s argument, the Kansas Court of Appeals applied a standard which

is similar to federal law: whether evidence had been admitted at trial that in its unrebutted and

uncontradicted form would have allowed reasonable jurors to reach its verdict. Adkins I, 2011

WL 1196906, at *2 (citing State v. Hayden, 281 Kan. 112, 132, 130 P.3d 24 (2006) (standard of

review on appeal whether viewed in light most favorable to prosecution, rational factfinder could

have found guilt beyond reasonable doubt)); see Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)

(evidence sufficient to support criminal conviction if viewing evidence in light most favorable to

                                                -8-
prosecution, rational factfinder could have found essential elements of crime beyond reasonable

doubt).

          The Kansas Court of Appeals concluded as follows:

          L.M.B.’s testimony established that even if she had consented at the outset
          (although the evidence reasonably supports a conclusion she never acquiesced), she
          withdrew any consent during the act. She further testified that [petitioner]
          continued for another “couple of hours.” As we pointed out, L.M.B.’s time
          estimate is clearly too long. But a jury could reasonably conclude her testimony
          conveys that the act continued for a considerable, though indeterminate, amount of
          time. That is, [petitioner] did not stop immediately or in any reasonably brief
          period after L.M.B. told him to. L.M.B.’s testimony on that point is sufficient to
          support the jury’s verdict and to meet the legal requirements of Bunyard. A rape
          victim need not offer testimony as to an exact time between the statement
          withdrawing consent and the perpetrator’s actual cessation of the sex act. It is
          enough that the evidence generally establishes an unqualified period that a jury
          could find to be unreasonable under the circumstances. L.M.B.’s description of
          the lapsed time as on the order of 2 hours meets that standard. We need not
          speculate about the sufficiency of hypothetical testimony referring to a generic
          “five minutes” or “a little while” without some additional supporting evidence –
          those circumstances do not depict the facts of this case.

Adkins I, 2011 WL 1196906, at *3. The decision of the Kansas Court of Appeals was not contrary

to federal law or based on an unreasonable determination of the facts in light of the evidence

presented in the trial court. Accordingly, petitioner is not entitled to relief on this ground.

II.       Prosecutorial Misconduct (Claim 2)

          Petitioner asserts that during closing argument, the prosecutor invaded the province of the

jury and misstated the law when he attempted to define what was a “reasonable time” after

L.M.B.’s withdrawal of consent and petitioner’s cessation of the sexual intercourse. During

closing arguments, the prosecutor stated as follows:

          PROSECUTOR:               She was unequivocal. It hurts. Stop. She felt pain.
                                    If he didn’t stop within a reasonable amount of time,
                                    that’s rape. What’s a reasonable amount of time?
                                    That’s up to you to determine. If you think it’s
                                    reasonable that he had five or ten seconds to stop, that’s

                                                  -9-
                                   fine. What’s not reasonable is that he continues till he
                                   ejaculates.

       DEFENSE COUNSEL: Objection. Facts not in evidence.

       THE COURT:                  Overruled. There can be an inference that occurred
                                   from [the DNA Analyst’s] testimony.

       PROSECUTOR:                 You can draw conclusions based upon what you heard
                                   the facts to be, ladies and gentlemen. The facts are from
                                   [the DNA Analyst’s] testimony there were sperm in the
                                   cutting of the underwear of [L.M.B.]. You can
                                   determine how that got there. . . . The point is he can’t
                                   continue till conclusion if she tells him to stop. That’s
                                   not a reasonable amount of time for him to continue.
                                   When she said, Stop, he has to stop or it’s rape.

                                   ***

                                   There’s no evidence to say that he stopped when she
                                   said, Stop. In fact, all the evidence is that he continued.
                                   [L.M.B.] told you on the stand she thinks it was two
                                   hours.    That may be unreasonable.             It’s clearly
                                   unreasonable to continue for two hours after she says,
                                   Stop, if that’s how long he went. Maybe that’s an
                                   unbelievable amount of time for you, but consider her
                                   testimony that he picked her up sometime around
                                   1:00 o’clock and dropped her off at soccer right around
                                   3:00 o’clock. Is she extrapolating the entire amount of
                                   time with the amount of sex, or maybe it goes to her state
                                   of mind and her ability to perceive time? She’s top 15
                                   percent of her class, but is she really that bright?

Tr. Of Jury Trial Proceedings, State v. Adkins, No. 08-cr-2516, Vol. III, at 162-64 (Aug. 5, 2009).

In rebuttal, the prosecutor further stated as follows:

       PROSECUTOR:                 Or is it that he didn’t want to admit the truth, that he
                                   raped her. That she said, Stop, and he didn’t stop. But
                                   don’t forget that he never told Detective Wiswell that,
                                   She said, stop, and I stopped. He never said that. He
                                   never said that. Yet the argument is, well, the evidence
                                   must be that she said, Stop, and he stopped reasonably
                                   [sic] amount of time thereafter.


                                                 -10-
                                   ***

                                   Officer Kelley’s here to tell you what was told to him. .
                                   . . He told you [L.M.B.] said, Stop, it hurt. She told
                                   Detective Wiswell, I said, Stop. It hurt. She told you
                                   it hurt. I said, Stop. He didn’t stop. The evidence is
                                   quite the contrary. He continued on, not for a
                                   reasonable amount of time, not seconds or even a minute.
                                   He continued.

Id. at 182-83.

       The Kansas Court of Appeals found that the prosecutor had not given an improper

argument and had neither invaded the province of the jury nor misstated the law. It determined

that the trial judge properly instructed the jury on the law and that the jury understood that it must

decide whether petitioner had stopped within a reasonable time after L.M.B. withdrew consent.

Id. Specifically, the Kansas Court of Appeals stated as follows:

       The jury was properly instructed on the legal principles outlined in Bunyard and,
       therefore, understood what it was to decide on this point—whether Adkins stopped
       within a reasonable time after L.M.B. withdrew consent (assuming she fairly could
       have been understood to have consented in the first place). In making his closing
       argument, the prosecutor twice told the jurors it was up to them to determine if a
       reasonable time had elapsed. The jurors were instructed that the arguments of
       counsel were intended to help them in understanding the evidence and in applying
       the law to that evidence. The trial judge also told the jurors that the applicable law
       was contained in the written instructions he read and then provided to them. The
       jurors, therefore, should not have treated the argument from either side as a
       definitive explanation of the law.

       Moreover, the prosecutor did not suggest to the jury that the law requires a finding
       that too long a time had passed if the accused rapist ejaculates after being told to
       stop the sex act. Instead, he suggested to the jury that the evidence in this
       particular case supported a conclusion that because Adkins continued until he
       ejaculated, he failed to stop within a reasonable time. The prosecutor drew
       specifically on L.M.B.’s testimony that Adkins continued for what seemed like
       several hours after she told him to stop. He acknowledged that 2 hours or so was
       not an accurate estimate. But, he told the jurors, the description nonetheless
       indicated a substantial period of time that they could find to be unreasonable.

       Given the facts in this case, particularly L.M.B.’s testimony on the lapse of time,

                                                -11-
       we fail to see how the prosecutor’s argument exceeded the bounds of appropriate
       comment on the evidence and the law. Our conclusion rests on an especially solid
       foundation where the prosecutor did not misstate the law and twice told the jurors,
       in the context of making the precise point, that they must decide what amounted to
       a reasonable time. Because we find no error in the prosecutor’s argument, we need
       not (and do not) engage in the second-step of the misconduct analysis.

Adkins I, 2011 WL 1196906, at *4 (emphasis in original).

       Federal habeas relief addresses only egregious misconduct that would amount to a

constitutional denial of due process. Smith v. Phillips, 455 U.S. 209, 221 (1982). In considering

a claim of prosecutorial misconduct on federal habeas review, the question is whether the

prosecutor’s conduct was so egregious as to render the entire proceeding fundamentally unfair.

Short v. Sirmons, 472 F.3d 1177, 1195 (10th Cir. 2006) (citing Donnelly v. DeChristoforo, 416

U.S. 637, 642-48 (1974)); see Smith, 455 U.S. at 219 (touchstone of due process analysis in alleged

prosecutorial misconduct is fairness of trial, not culpability of prosecutor).

       Here, the prosecutor’s statements did not rise to the level of a due process violation. The

Kansas Court of Appeals’ ruling on this issue was not contrary to and did not involve an

unreasonable application of United States Supreme Court precedent. Petitioner is not entitled to

habeas relief on this ground.

III.   Reference To DNA Database (Claim 3)

       Before trial, defense counsel filed a motion in limine to prevent the state from referencing

the DNA database which provided the initial lead that petitioner was a possible suspect, because

it would imply that he had prior criminal convictions. The trial court allowed the evidence but

limited the terminology which the state could use to refer to the database. At trial, the prosecutor

made one reference to a DNA database and petitioner’s counsel did not object. Petitioner asserts

that the trial court erred when it allowed the jury to hear this reference, in violation of the motion


                                                -12-
in limine. On appeal, the Kansas Court of Appeals found that petitioner had not preserved this

error for review and declined to consider it in the absence of a contemporaneous objection at trial.

        In a habeas proceeding, the Court does not address an issue which petitioner defaulted in

state court on an independent and adequate state procedural ground, unless he shows cause and

prejudice or a fundamental miscarriage of justice. Maes v. Thomas, 46 F.3d 979, 985 (10th Cir.

1995). An independent and adequate procedural ground is one arising under state law and one

that has been consistently applied in the state courts. Sherrill v. Hargett, 184 F.3d 1172, 1174

(10th Cir. 1999). The contemporaneous objection rule is routinely followed in Kansas state courts

and the Kansas Court of Appeals expressly declined to consider the merits of this issue because

counsel failed to object at trial. See Kan. Stat. Ann. § 60-404; Carr v. Koerner, 120 F. App’x 772,

775 (10th Cir. 2005). The rule is thus both an independent and adequate state procedural ground

for default.

        To overcome the bar by showing cause and prejudice for the default, petitioner must show

that some objective factor external to the defense impeded his ability to comply with the relevant

procedural rule.   See Murray v. Carrier, 477 U.S. 478, 488 (1986).          In the alternative, to

demonstrate a fundamental miscarriage of justice, petitioner must make a colorable showing of

factual innocence. Moore v. Reynolds, 153 F.3d 1086, 1097 (10th Cir. 1998). Petitioner has not

satisfied either showing.2 Therefore, petitioner’s claim is procedurally defaulted for purposes of

habeas review.




        2
               Petitioner does not argue that counsel was ineffective in failing to object to any
reference to a DNA database at trial.

                                               -13-
IV.    Use Of Past Convictions In Sentencing (Claim 4)

       Pursuant to the Kansas Sentencing Guidelines, the trial judge used petitioner’s prior

convictions in determining his presumptive sentence.3 See Tr., Vol. 12, State v. Adkins, No. 08-

cr-2516. Petitioner asserts that this violates Apprendi v. New Jersey, 530 U.S. 466 (2000),

because a jury did not determine the fact of those convictions beyond a reasonable doubt. He

concedes that the Kansas Supreme Court has rejected this argument and has found that the state’s

use of past convictions in determining a presumptive statutory punishment at sentencing is

constitutional. See State v. Fischer, 288 Kan. 470, 473, 203 P.3d 1269, 1272 (2009); State v.

Ivory, 273 Kan. 44, 46-48, 41 P.3d 781, 782-83 (2002). Based on Kansas Supreme Court

decisions and petitioner’s acknowledgement that his arguments are foreclosed, the Kansas Court

of Appeals declined to rule otherwise.

       In Apprendi and Blakely v. Washington, 542 U.S. 296, 301 (2004), the Supreme Court

clearly held that prior convictions are an exception to the general rule that “any fact that increases

the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.” 530 U.S. at 490. On federal habeas review, the Tenth

Circuit has rejected claims that the state’s use of prior convictions for sentencing purposes violates

Apprendi. See Hunter v. Werholtz, 505 F.3d 1080, 1081-82 (10th Cir. 2007). Accordingly, the

trial judge’s use of petitioner’s prior convictions at sentencing was not contrary to and did not




       3
              The trial judge sentenced petitioner to 586 months in prison, which was the
presumptive guidelines sentence based on his offense level 1, criminal history score B. Petitioner
requested a sentence “more in the range of 120 months.” See Tr. Of Posttrial Motions And
Sentencing Proceedings, Vol. 12, State v. Adkins, No. 08-cr-2516 (Aug. 5, 2009) at 40.

                                                -14-
involve an unreasonable application of United States Supreme Court precedent. Petitioner is not

entitled to habeas relief on this ground.

V.     Ineffective Assistance of Counsel (Claims 5, 6, 7 and 8)

       Petitioner asserts that trial counsel provided ineffective assistance by failing to (1) obtain

the medical records from L.M.B.’s medical examination after she reported being raped, (2) request

a mental evaluation of L.M.B., (3) call Franklin as a witness and (4) impeach L.M.B. with phone

records.    Petitioner raised these claims in his K.S.A. § 60-1507 motion and the trial court

summarily denied relief. He appealed, and the Kansas Court of Appeals determined that he was

entitled to an evidentiary hearing on whether counsel was ineffective in failing to (1) obtain

L.M.B.’s medical records, (2) request a mental evaluation of L.M.B. and (3) call Franklin as a

witness. See Adkins II, 2015 WL 1513948, at *5-8. After conducting an evidentiary hearing,

the trial court again denied relief on all claims. Petitioner appealed the second denial of his

motion and the Kansas Court of Appeals affirmed. See Adkins III, 2017 WL 3668916.

       To show ineffective assistance of counsel, petitioner must demonstrate that counsel’s

performance “fell below an objective standard of reasonableness” and that the deficient

performance resulted in prejudice to his defense. Strickland, 466 U.S. at 687-88. The Court’s

review is “doubly deferential” in that it takes a highly deferential look at counsel’s performance

under Strickland, through the deferential lens of Section 2254(d). Cullen v. Pinholster, 563 U.S.

170, 190 (2011) (citations omitted).

       A.       L.M.B.’s Medical Records (Claim 5)

       Petitioner asserts that trial counsel provided ineffective assistance because she failed to

obtain L.M.B.’s medical records. At trial, petitioner’s counsel solicited testimony from L.M.B.’s

mother regarding whether L.M.B. had any injuries after the alleged rape. L.M.B.’s mother

                                               -15-
testified that L.M.B.’s “vaginal area was raw” and “her skin was sloughing off.” Petitioner asserts

that L.M.B.’s medical records would have shown that she did not have injuries and that counsel

should have used medical records to impeach L.M.B.’s mother.

       The Kansas Court of Appeals determined that even assuming counsel’s failure to obtain

the medical records was a mistake, it did not so detract from his defense as to fall below the

constitutional standard for adequate representation. Adkins III, 2017 WL 3668916, at *4. It

stated that while counsel could have been more precise, her questions to L.M.B.’s mother

regarding L.M.B.’s injuries and her mother’s answer confirmed by negative implication the

absence of injuries. Id. at *5. Further, the Kansas Court of Appeals determined as follows:

       Even if we assume posing the question [to L.M.B.’s mother] fell below the line for
       constitutional representation, we see little, if any, prejudice to Adkins. First,
       L.M.B. testified that she had vaginal bleeding following the sex act, so the jury
       already had that information. Second, nothing in the record evidence suggested
       vaginal rawness or bleeding proved directly or circumstantially that Adkins raped
       L.M.B. By her own account, L.M.B. did not physically resist Adkins. She said
       she submitted out of fear. When L.M.B. was examined at the hospital, her physical
       condition would have been essentially equally consistent with consensual sexual
       intercourse and a rape carried out through intimidation rather than physical
       brutality. L.M.B.’s mother’s testimony about “injuries” could not have been the
       decisive factor in the jury’s resolution of the charge.[ ]

       The criminal case turned on the credibility of L.M.B.’s account of the incident
       weighed against Adkins’ account. The testimony from L.M.B.’s mother added
       nothing of significance to the evidence before the jury and bore little on the pivotal
       issue. In short, had the question not been asked, the verdict would have been the
       same. In turn, the lawyer’s failure to obtain the medical records, which might have
       caused her to refrain from asking the question at all or might have provided a basis
       to dispute the answer, did not materially prejudice Adkins’ defense. Under the
       Strickland test, the point warrants no relief on a 60-1507 motion.

Adkins III, 2017 WL 3668916, at *5 (footnote omitted).




                                               -16-
       The Kansas Court of Appeals’ ruling on this issue was not contrary to and did not involve

an unreasonable application of United States Supreme Court precedent. Petitioner is not entitled

to habeas relief on this ground.

       B.      Mental Evaluation Of L.M.B. (Claim 6)

       Petitioner asserts that trial counsel provided ineffective assistance by failing to request a

mental evaluation of L.M.B.4 He raised this argument in his state habeas petition and the Kansas

Court of Appeals directed the trial court to conduct an evidentiary hearing on it. After petitioner’s

counsel testified at the evidentiary hearing, the trial court determined that counsel had made a

strategic decision not to seek a mental evaluation of L.M.B. and that even if she had requested

such an evaluation, the trial court would have denied the request. See Tr. Of The Ct.’s Ruling On

Habeas Corpus Evidentiary Hr’g, Adkins v. State, No. 11-cv-4515, at 6-9 (Dec. 9, 2015).

       The Kansas Court of Appeals affirmed, finding that trial counsel’s decision to not seek a

psychological examination of L.M.B. did not deprive petitioner of constitutionally adequate

representation and that he had failed to show prejudice on two grounds. First, he did not present

evidence which would support a motion for a psychological examination: petitioner’s reliance on

lay witnesses’ testimony that she was “slow” and “socially guarded” was insufficient. Second,

he did not tender an affidavit or similar evidence from a psychiatrist or psychologist to the effect

that L.M.B. might have had a diminished capacity which could have been diagnosed in a mental

examination. The Kansas Court of Appeals determined that without such evidence, petitioner

could not establish prejudice resulting from counsel’s failure to request a mental evaluation.




       4
                While the Kansas Court of Appeals uses the term “psychological evaluation,”
petitioner uses the term “mental evaluation.” The Court uses the terms interchangeably.

                                                -17-
Adkins III, 2017 WL 3668916, *3-5.

        The Kansas Court of Appeals’ ruling on this issue was not contrary to and did not involve

an unreasonable application of United States Supreme Court precedent. Petitioner is not entitled

to habeas relief on this ground.5

        C.      Potential Defense Witness (Claim 7)

        Petitioner asserts that trial counsel provided ineffective assistance by failing to call his

cousin, Ulysses Franklin, as a defense witness. He asserts that Franklin saw petitioner and L.M.B.

together and could have corroborated his story that the sex was consensual. Petitioner raised this

claim in his state habeas petition. The trial court denied relief and the Kansas Court of Appeals

reversed and directed the trial court to conduct an evidentiary hearing on this issue. Petitioner’s

trial counsel and Franklin testified at the evidentiary hearing, and the trial court again denied relief.

        Applying Strickland, the Kansas Court of Appeals affirmed. It found that trial counsel’s

decision reflected a strategic choice – she had investigated whether to call Franklin as a witness

and concluded that it was best not to do so. The Kansas Court of Appeals determined that her

decision was a reasoned one and fell within the wide range of legal representation protected under

Strickland. In addition, the Kansas Court of Appeals held that petitioner could not show prejudice

that was sufficient to undermine the verdict. It stated as follows:

        Had Franklin been called as a witness at trial and assuming he gave substantially
        the same testimony he provided at the 60-1507 hearing, we fail to see a sound basis


        5
                The state argues that this claim is procedurally defaulted because petitioner did not
raise it in his petition for review to the Kansas Supreme Court. Judge Crow previously
determined that petitioner’s claim had been exhausted and is properly before the Court. Order To
Show Cause (Doc. #3) at 3. Judge Crow’s order is law of the case. See Entek GRB, LLC v.
Stull Ranches, LLC, 840 F.3d 1239, 1241 (10th Cir. 2016) (law of case doctrine bars relitigation
of issues court resolved in prior proceedings). In any event, for reasons noted above, petitioner’s
argument is without merit.

                                                  -18-
       to say the verdict probably would have been different. Franklin’s testimony did
       not directly support or undermine the credibility of either L.M.B. or Adkins.
       Although his testimony itself didn’t hurt Adkins, his appearance on the witness
       stand and his background conceivably might have. More importantly, however,
       Franklin’s testimony would not have seriously undermined L.M.B.’s version of
       events or impugned her credibility particularly on the critical issue of what she told
       Adkins in the bedroom.

       For those reasons, the trial lawyer’s decision against calling Franklin as a witness
       does not warrant relief.

Adkins III, 2017 WL 3668916, at *7.

       The Kansas Court of Appeals reasonably applied Strickland to conclude that petitioner

failed to show that counsel had provided ineffective assistance. Its decision was not contrary to

and did not involve an unreasonable application of United States Supreme Court precedent.

Petitioner is not entitled to habeas relief on this ground.

       D.      Phone Records (Claim 8)

       Petitioner asserts that counsel provided ineffective assistance by failing to properly utilize

phone records to show that L.M.B. was on the phone with him after the alleged rape. At trial, the

state stipulated to admission of the phone records, but petitioner’s counsel did not call a witness to

testify about their significance. On collateral appeal, petitioner asserted that counsel should have

used the phone records to impeach L.M.B. The trial court denied relief on this issue and the

Kansas Court of Appeals affirmed.6 Adkins II, 2015 WL 1513948, at *9.

       The Kansas Court of Appeals found that even assuming counsel’s failure to impeach



       6
                The state asserts that “[t]his issue was never raised in the district court, on direct
appeal, or in a collateral appeal. . . . Petitioner’s claim that trial counsel failed to impeach L.M.B.
with phone records was not fairly presented to any Kansas appellate court and would be barred
from review under Kansas law.” Answer And Return (Doc. #26) at 17. This is plainly false.
To the extent the state argues that petitioner has not exhausted this claim, the Court has held
otherwise. See supra note 5.

                                                 -19-
L.M.B. with the phone records was deficient performance, petitioner failed to show prejudice. It

stated that during closing argument, counsel directed the jury to the phone records and noted that

they contradicted L.M.B.’s testimony that she had not talked to Adkins since the alleged rape.

The Kansas Court of Appeals further stated that the record indicated that the jury considered the

phone records because it asked for L.M.B.’s phone number during deliberations. Petitioner failed

to present any evidence to support a finding of prejudice.

        The Kansas Court of Appeals’ ruling on this issue was not contrary to and did not involve

an unreasonable application of United States Supreme Court precedent. Petitioner is not entitled

to habeas relief on this ground.

VI.     Kansas Supreme Court Rule 183(j) And Speedy Trial Motion(Claim 9)

        Petitioner asserts that the trial court “failed to rule that [he] asserted [his] right to a speedy

trial” and that the record does not reflect “why counsel ignored [his] right to a speedy trial” and

requested a continuance after he had asserted that right. Petition (Doc. #1) at 15; Traverse (Doc.

#30) at 13.7 In his Traverse, petitioner states that the trial court violated Kansas Supreme Court

Rule 183(j) by failing to make sufficient findings of fact and conclusions of law regarding his

claim that trial counsel had been ineffective in failing to file a motion asserting his right to a speedy

trial, and that he is entitled to an evidentiary hearing on this issue.8 Traverse (Doc. #30) at 14.



        7
                The state does not address the merits of this claim and instead asserts that it is
unexhausted and procedurally defaulted because it “has not received a round of review by any
Kansas appellate court.” Answer And Return (Doc. #26) at 14. As the Court explained above,
supra note 4, Judge Crow previously determined that petitioner’s claim had been exhausted and is
properly before the Court. Order To Show Cause (Doc. #3) at 3.
        8
                 It is unclear whether petitioner asserts that the trial court violated Rule 183(j) by
failing to find that he had asserted his right to a speedy trial or by failing to rule on his claim that
counsel was ineffective in failing to file a speedy trial motion. Because petitioner’s claim would
be procedurally defaulted if he did not raise it in state court, the Court construes his claim in the
                                                  -20-
       On October 30, 2008, petitioner filed a pro se motion for a speedy trial. On November 21,

2008, the trial court held a hearing on this motion, which it overruled without comment. See

Motion Minutes Sheet, State v. Adkins, No. 08-cr-2516.              In his Section 60-1507 motion,

petitioner asserted that trial counsel was ineffective in failing to file the speedy trial motion on his

behalf. See K.S.A. § 60-1507 Motion, Adkins v. State, No. 11-cv-4515 (Dec. 21, 2011). At the

non-evidentiary hearing on his habeas motion, the trial judge summarily denied relief and

petitioner’s counsel did not contemporaneously object. See Tr. Of § 60-1507 Proceedings,

Adkins v. State, No. 11-cv-4515 (May 17, 2012), at 5, 27.9

       Petitioner appealed the trial court’s denial of his Section 60-1507 motion. See Adkins II,

2015 WL 1513948, at *9. He asserted that by failing to make sufficient findings of fact and

conclusions of law on his claim that counsel was ineffective in failing to file a speedy trial motion,

the trial court violated Kansas Supreme Court Rule 183(j), which provides that “[t]he court must

make findings of fact and conclusions of law on all issues presented.” The Kansas Court of

Appeals determined that petitioner had not preserved this issue for appellate review because at the

hearing, he did not object to any alleged violation of Rule 183(j). Specifically, the Kansas Court




same way the Kansas Court of Appeals did – i.e. as a claim that the district court violated
Rule 183(j) by failing to make sufficient findings of fact and conclusions of law with respect to
petitioner’s claim that counsel was ineffective in not filing a speedy trial motion. See Adkins II,
2015 WL 1513948, at *9.
       9
               The trial judge determined that petitioner’s claim regarding a plea offer (which is
not relevant here) merited an evidentiary hearing and stated that as to petitioner’s other claims, he
did not “see the need to go through them point by point.” Tr. Of § 60-1507 Proceedings, Adkins
v. State, No. 11-cv-4515 (May 17, 2012) at 27. In his written order, the trial judge did not
specifically mention petitioner’s claim that counsel was ineffective in failing to file the speedy
trial motion. See Order Den. In Part Movant’s K.S.A. 60-1507 Mot. And Granting An
Evidentiary Hr’g, Adkins v. State, No. 11-cv-4515 (June 8, 2012).

                                                 -21-
of Appeals held as follows:

       [T]he State correctly notes that Adkins did not object to the district court’s allegedly
       inadequate findings of fact and conclusions of law. In order to give the district
       court the opportunity to correct inadequacies, litigants and their counsel generally
       bear the responsibility of objecting to such errors and in the absence of an objection,
       omissions in findings will not be considered on appeal. See State v. Herbel, 296
       Kan. 1101, 1119, 299 P.3d 292 (2013). Without an objection, our court presumes
       the district court found all the facts necessary to support its judgment, but we may
       consider a remand if the lack of specific findings precludes meaningful review.
       State v. Vaughn, 288 Kan. 140, 143, 200 P.3d 446 (2009). Given that Adkins did
       not object to any claimed violation of Supreme Court Rule 183(j) in the district
       court, we find he has not preserved this issue for appellate review.

Adkins II, 2015 WL 1513948, at *10.

       The Kansas Court of Appeals’ decision that petitioner did not preserve this claim for

appellate review was based on the contemporaneous objection rule, i.e. an independent and

adequate state procedural rule. See Ray v. Simmons, 125 F. App’x 943, 946 (10th Cir. 2005)

(district court did not err in finding claim procedurally barred based on failure to

contemporaneously object in state court). As noted, absent a showing of cause and prejudice or

a fundamental miscarriage of justice, a federal habeas court may not review an issue which

petitioner defaulted in state court on an independent and adequate state procedural ground. Maes,

46 F.3d at 985.     Because petitioner has not shown cause and prejudice or a fundamental

miscarriage of justice, his claim is procedurally defaulted for purposes of habeas review.

       In the alternative, the Kansas Court of Appeals held that even if petitioner had preserved

this issue for appellate review, he had failed to show prejudice resulting from trial counsel’s failure

to file a speedy trial motion.      This decision was not contrary to and did not involve an

unreasonable application of United States Supreme Court precedent. Petitioner is not entitled to

habeas relief on this ground.



                                                 -22-
                                             Conclusion

       For the reasons discussed, the Court concludes that petitioner has not established any

instance where the state proceedings “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States,” or “resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

       Further, the record conclusively shows that petitioner is not entitled to relief.

Accordingly, no evidentiary hearing is required. See United States v. Marr, 856 F.2d 1471, 1472

(10th Cir. 1998).

                                   Certificate Of Appealability

       Rule 11 of the Rules Governing Section 2254 Cases in the United States District Courts

instructs that “[t]he district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” Pursuant to 28 U.S.C. § 2253, the Court may issue a

certificate of appealability “only if the applicant has made a substantial showing of the denial of a

constitutional right,” and the Court indicates “which specific issue or issues satisfy [that]

showing.” A petitioner can satisfy that standard by demonstrating that the issues raised are

debatable among jurists, that a court could resolve the issues differently or that the questions

deserve further proceedings. Slack v. McDaniel, 529 U.S. 473, 484 (2000). In addition, when

the court’s ruling is based on procedural grounds, a petitioner must demonstrate that “jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.



                                                 -23-
        The Court concludes that a certificate of appealability should not issue in this case.

Nothing suggests that the Court’s ruling resulting in the dismissal of this action is debatable or

incorrect. The record does not suggest that the Tenth Circuit Court of Appeals would resolve the

issues in this case differently.

        IT IS THEREFORE ORDERED that the Petition Under 28 U.S.C. § 2254 For Writ Of

Habeas Corpus By A Person In State Custody (Doc. #1) filed June 26, 2018 is DENIED.

        IT IS FURTHER ORDERED that a certificate of appealability as to the ruling on

defendant’s Section 2254 petition is DENIED.

        Dated this 31st day of October, 2019 at Kansas City, Kansas.

                                                     s/ Kathryn H. Vratil
                                                     KATHRYN H. VRATIL
                                                     United States District Judge




                                              -24-
